Citation Nr: 0115796	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-00 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
chronic acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from September 1986 to June 
1987.

The current appeal arose from a December 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for a personality 
disorder. 

The veteran provided oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) in April 
2001, a transcript of which has been associated with the 
claims file.  


FINDINGS OF FACT

1.  In January 1994 the Board denied entitlement to service 
connection for a chronic acquired psychiatric disorder.  

2.  Evidence submitted since the January 1994 Board decision 
bears directly and substantially upon the issue at hand, and 
because it is neither duplicative or cumulative, and it is 
significant, it must be considered in order to fairly decide 
the merits of the claim. 


CONCLUSION OF LAW

Evidence submitted since the January 1994 decision wherein 
the Board denied the claim of entitlement to service 
connection for a chronic acquired psychiatric disorder is new 
and material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. § 5108, 7104(b) (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1100, 20.1105 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the January 1994 
decision wherein the Board denied entitlement to service 
connection for a chronic acquired psychiatric disorder is 
reported in pertinent part below:

The veteran's service medical records show that in April 1987 
he was "medevaced" to a medical facility.  He was described 
as incoherent and disoriented, and was placed in restraints.  
He was hospitalized until May 1987.  While hospitalized, he 
underwent evaluation via interview, psychological testing, 
electroencephalogram (EEG), X-rays, and daily observation.  
The cranial X-ray and EEG results were negative.  On mental 
status evaluation in May 1987, he was fully oriented and 
exhibited passive-aggressive behavior.  His thinking process 
was clear and his thought content was normal.  

The diagnosis was mixed personality disorder with dependent, 
passive-aggressive, and immature traits, chronic and severe.  
The report indicated that this condition was not incurred in 
the line of duty, and that it had existed prior to service.  
The report further showed that the condition would cause the 
veteran to be persistently unadaptable to the rigors and 
demands of military duty, and that further treatment would 
not develop him into a consistently effective member of the 
military services.  It was noted that there was no medical 
condition which required disposition through medical channels 
and a recommendation for discharge from service was made.  

On a report of medical history prepared in conjunction with a 
medical examination for administrative discharge in May 1987, 
the veteran indicated that he had a history of enuresis after 
12 years of age, sleep walking, depression, and memory loss 
which predated service.  The examiner indicated that sleep 
walking appeared to develop consequent to emotional distress 
and immature personality defenses.  

Sleep difficulty during service was attributed to worrying 
about his family, and a loss of memory during a field 
exercise, which quickly resolved after hospitalization with 
no memory loss evident on examination.  Bed-wetting was 
described as rare, whereas it had been more frequent as a 
child.  The diagnosis was mixed personality disorder.  

Evidence submitted since the January 1994 decision wherein 
the Board denied entitlement to service connection for a 
chronic acquired psychiatric disorder is reported in 
pertinent part below:  

Associated with the claims file are VA outpatient treatment 
records dated from November 1993 to January 1994.  They show 
the veteran was seen in the Mental Health Clinic.  The only 
noted assessment was child abuse.  

Associated with the claims file is a report of psychological 
evaluation conducted in December 1993.  It was noted that the 
veteran was hopeful that his participation in the evaluation 
and psychiatric treatment would have a positive bearing on 
his penal sentencing in relation to his plea of guilty to 
child abuse.  The interview and psychometric data were 
suggestive of the diagnosis of a personality disorder of the 
antisocial and/or paranoid type.  

Associated with the claims file are private medical records 
dated from January to February 1994.  They show that the 
veteran underwent evaluation for a personality disorder by 
history.  

Associated with the claims file are VA treatment records 
dated from June to August 1995.  They show that the veteran 
participated in the Day Treatment Center Program.  The 
diagnoses included generalized anxiety disorder with 
depression and personality disorder.  

Associated with the claims file are VA outpatient treatment 
records dated from February to April 1998.  They show that 
the veteran was treated for and diagnosed with personality 
disorder with depression.  

Associated with the claims file are medical records dated in 
March 1999 from East Alabama Mental Health-Mental Retardation 
Center.  It was noted that the veteran presented with anger 
and violence problems.  The diagnoses were depressive 
disorder, not otherwise specified, obsessive compulsive 
disorder with poor insight, and personality disorder, not 
otherwise specified.  

During the hearing held by the undersigned at the RO in April 
2001, the veteran stated that he was diagnosed with a 
personality disorder during service.  He stated that he was 
medically discharged and continued to receive treatment for 
his personality disorder. 


Criteria

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).

When a veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 20.1105 (2000).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).

The United States Court of Appeals for Veteran Claims (Court) 
has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
denied claim, the VA must reopen the claim.  Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).




The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. App. 
263 (1993). 


If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits.  The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)?  (2) Is it "probative" 
of the issues at hand?  Evans v. Brown, 9 Vet. App. 273 
(1996).

A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 
Vet. App. 268 (1999).  "Moreover, once the Board finds that 
no such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 229 
F.3d 1369 (Fed. Cir. 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).

The Board finds that the duty to assist has been satisfied in 
this instance to the extent necessary to allow for a grant of 
the benefit sought on appeal to the extent indicated, mainly, 
that new and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a chronic 
acquired psychiatric disorder.  Therefor, any potential 
deficiencies in the duty to assist for the purpose of 
determining whether new and material evidence has been 
submitted, will not prejudice the appellant in this case.  
See Bernard v. Brown, 384, 392-94 (1993).

New and Material Evidence

The veteran seeks to reopen his claim of entitlement to 
service connection for a psychiatric disability, which the 
Board denied in January 1994.

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7104(b); 38 C.F.R. § 20.1100.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, but 
also not merely cumulative of evidence of record.

The Board finds that the evidence added to the record since 
the January 1994 decision directly addresses the issue on 
appeal.  The previous denial was based on the veteran having 
been diagnosed with a personality disorder inservice, which 
is not a disability for VA compensation purposes.  38 C.F.R. 
§ 3.303(c) (2000).  The Board further determined that an 
acquired psychiatric disability was not demonstrated during 
service or thereafter.  

The newly added treatment records demonstrate that while the 
veteran continues to receive treatment for his personality 
disorder, he has been diagnosed with generalized anxiety with 
depression and depressive disorder, acquired psychiatric 
disorders for VA compensation purposes.  Such evidence bears 
directly and substantially upon the specific issue being 
considered in this case.

In light of the foregoing, the Board must conclude that the 
veteran has submitted "new" and "material" evidence to 
reopen his claim for service connection for a chronic 
acquired psychiatric disorder.  38 C.F.R. § 3.156.  The issue 
of service connection for a chronic acquired psychiatric 
disorder on a de novo basis is addressed in the remand 
portion of this decision.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
chronic acquired psychiatric disorder, the appeal is granted 
to this extent.  

REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the VCAA of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

This law also eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 229 F.3d 1369 (Fed. Cir. 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date. VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA of 
2000, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law. See VCAA of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC. 16-92 (published at 57 Fed. Reg. 49,747 (1992)).



In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

A review of the service medical records shows a diagnosis of 
mixed personality disorder.  The claims file contains current 
diagnostic evidence of a personality disorder, generalized 
anxiety, and depressive disorder. 

The Board notes that there is no actual medical opinion 
discussing the nature and etiology of the veteran's current 
psychiatric disorders, including a determination as to 
whether they are related to any incident of service origin.  

Before this claim can be decided on the merits, the Board is 
of the opinion that a VA examination should be conducted in 
order to provide a more probative discussion of the nature 
and etiology of any currently diagnosed psychiatric 
disorders.

If the medical evidence of record is insufficient, or in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO. Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximates dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
variously diagnosed psychiatric 
symptomatology.  After securing any 
necessary authorization or medical 
releases, the RO should obtain legible 
copies of the veteran's complete 
treatment records from all sources 
identified whose records have not 
previously been obtained.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 
U.S.C. § 5103A(b)(2).

3.  Following the above, the RO should 
arrange for a VA special psychiatric 
examination of the veteran to include on 
a fee basis if necessary for the purpose 
of ascertaining the current nature, 
extent of severity, and etiology of any 
psychiatric disorder(s) which may be 
present.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
studies must be conducted.  

The examiner should address the following 
medical issues:

(a)  Does the veteran have any 
psychiatric disorder(s), and if so, 
identify them?

(b)  Is it at least as likely as not that 
any psychiatric disorder(s) presently 
diagnosed is/are related to any incident 
of service, and if pre-existing service, 
was/were aggravated thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated. Stegall v. West, 11 Vet. App. 
268 (1998).

The RO must also review the claims to 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

5. After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to service 
connection for a chronic acquired 
psychiatric disorder on a de novo basis.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he notified by the RO; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection. 38 C.F.R. § 
3.655 (2000).



		
	RONALD R. BOSCH
	Board of Veterans' Appeals



 



